THE    ATTORNEY           GENERAL
                        OF    TEXAS



                        September 21, 1989



Honorable Charles 0. Penick     Opinion No. JM-log8
Criminal District Attorney
Bastrop County                  Re: Authority of a commission-
804 Pecan Street                ers court to promulgate regula-
Bastrop, Texas 78602            tions regarding smoking in the
                                county jail, and related  gues-
                                tions  (RQ-1752)

Dear Mr. Penick:

     You advise that the commissioners court is building   a
new county jail in Bastrop County and "is attempting to make
rules concerning  not allowing anyone, including     inmates
incarcerated  in the jail,     to smoke anywhere    in   the
building."

     In connection with the     foregoing scenario you ask   the
following questions:

           1. Does the Commissioner's Court have the
        authority to regulate whether inmates of the
        jail may smoke or does this authority    lie
        solely in the discretion of the Sheriff?

           2. Does smoking in d county jail by
        inmates constitute a hazard to nonsmoking
        inmates?

               May smoking by     inmates be   prohibited
        in i*county jail?
           4. What rules may be dictated to the
        Sheriff by the Commissioner's Court concern-
        ing the operation of the jail?       Is their
        legal authority only to prov~ide the jail and
        adequate funding to operate it?

           5. What remedy would the Commissioner's
        Court have against the Sheriff if a broad
        operational guide line for the operation  of
        the jail was set by the Commissionergs Court




                              p. 5751
Honorable Charles D. Penick - Page 2     (JM-1098)




         and the Sheriff did    not abide by the     guide--
         lines?

     In Wilson v. Lvnauah, 878 F.2d 846 (5th Cir. 1989), the
Fifth Circuit rejected a prison inmate's claim that exposure
to environmental tobacco smoke violated his Eighth Amendment
right to be free from cruel and unusual            punishment.
However, we do not believe this holding can be construed     to
vest an inmate or anyone else with a constitutional right to
smoke in a jail or a prison.      Section 48.01 of the Penal
Code makes it an offense to smoke tobacco in public    primary
and secondary    schools, elevators,    enclosed theaters    or
movie-houses, libraries, museums, hospitals, transit    system
buses, or intrastate buses. Attorney General Opinion JM-737
(1987) concluded    that an ordinance by a home-rule      city
prohibiting smoking in public places was not violative       of
any state law.     Prison officials are not required to meet
health   and safety standards     for persons who are      not
incarcerated.   uq                693 F.2d 566, 569 (5th Cir.
1982). Granting     an inmate the right to smoke would be
ironic when such privilege is often denied non-incarcerated
citizens.

      You ask whether the authority to regulate the smoking
'by inmates is within the province of the commissioners court
 or the sheriff.  Former article 5115, V.T.C.S., required the
 commissioners court to provide   a "safe and suitable   jail."
 Article 5115 was amended by House Bill 1314, Acts 1987, 70th
 Leg., ch. 883, § 1, effective September    1, 1987, and such
 amendment was carried   forward and given effect as part of
 section 351.001 of the Local Government Code. The amendment
 contains detailed provisions   defining the responsibilities
 of the commissioners court in providing "safe and suitable
 jails." Among the requirements with which the commissioners
 court is charged is the responsibility of providing the jail
 with proper  sanitation, ventilation,   cleanliness,   health,
 adequate security and safety conditions.     The question   of
 whether the commissioners court has authority to determine
 if county jail inmates smoke turns on whether           it is
 necessary to impose such a regulation to comply with the
 commissioners court's responsibility under section    351.001.
 The resolution  of this question     is dependent    upon the
 circumstances existing in a particular county jail and must
 be resolved on a case-by-case basis. Such a factual determ-
 ination is not within the province of the opinion process.

     Section 351.041 of the Local Government Code  (formerly
article  5116, V.T.C.S.)   designates  the sheriff   as the




                               p. 5752
Honorable Charles D. Penick - Page 3 (JM-1098)




"keeper of the county jail" and provides he shall "exercise
supervision and control over the jail." In Attorney General
Opinion H-1190 (1978) it was stated that under then article
5116 the authority of the commissioners court over the jail
is limited to providing the jail adequate funding and broad
operational guidelines, and that the actual operation of the
jail is the responsibility of the sheriff.

     Attorney General Opinion H-1190 stated that under then
article 5116 the authority to supervise, direct and control
the jail is vested in the office of the sheriff. Whirl
Kerq, 407 F.2d 781 (5th Cir. 1968), addressed the responsXl
bilities of the sheriff as keeper of the jail. In Whirl    it
was stated "the statutory obligations of a Texas sheriff are
not amorphous    ones . . . . Article     5116 places     the
responsibility for the county jail directly upon the county
sheriff . . . .'I Id. at 794-795.    We are of the opinion
that the sheriff as "keeper of the county jail" has the
discretion to make any reasonable rules relative to super-
vision of prisoners and the operation of the jail, including
whether smoking is allowed  in the jail.   In the event the
sheriff should permit smoking in the jail, the commissioners
court may only prohibit same if it falls within its respons-
ibility of providing   a "safe and suitable     jail" under
section 351.001 of the Local Government Code.1

     We cannot address your second question because     it
requires the resolution   of fact issues.  Also, Attorney
General Opinions address specific legal questions.  We 'do
not provide  the type of general legal advice that your
fourth and fifth questions call for. Therefore, we do not
answer those questions.




     1. Section     351.002   states   that   the   standards
prescribed  by this subchapter     are "minimum standards."
Article 5115.1, V.T.C.S.,    vests the Commission    on Jail
Standards with authority to promulgate      reasonable  rules
relative to construction and operation of jails,    including
establishing minimum   standards for the custody,   care and
treatment of prisoners.   Section  351.002 provides that the
county jail must comply with the minimum standards and the
rules and procedures of the Commission on Jail Standards.




                            p. 5753
Honorable Charles D. Penick - Page 4    (JM-1098)




                       SUMMARY

             The sheriff as "keeper of the county
        jail" has the discretion to make reasonable
        regulations relative to the supervision     of
        prisoners and operation of the jail, includ-
        ing the authority     to determine     whether
        smoking should be allowed  in the jail.    The
        county commissioners    court may     prohibit
        smoking by inmates in the county jail if it
        falls within its responsibility to provide   a
        "safe and suitable     jail" under     section
        351.001 of the Local Government Code.




                                     JIM     .MATTOX
                                     Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                              p. 5754